internal_revenue_service number release date index number ----------------------------------- ----------------------------------- ----------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc fip b04 plr-113172-13 date date legend taxpayer country n dealership o dealership r ----------------------------------- ----------------------------- ----------------------------------- ------------------------------- ----------------------------- ----------------------------------------------- ----------------------------- state u state v finance company w ---------------------------- --------- -------------- finance company x --------------------------------------------- ------------------------------- ----------------------------- insurance_company y --------------------------------------------- broker z ------------------------------------------------------------------------- dear ------------------ this is in response to the letter submitted by your authorized representatives dated march requesting a ruling that certain contracts are insurance contracts and that taxpayer qualifies as an insurance_company for federal_income_tax purposes facts taxpayer represents it is an insurance_company organized and regulated under the laws of country n plr-113172-13 dealership o and dealership r collectively the dealerships are in the business of selling used vehicles at their dealer locations in state u and state v respectively in connection with this business activity the dealerships extend credit to the purchasers of the vehicles customers the vehicles purchased are used as collateral for the loans written subsequent to issuing a loan to a customer a dealership sells the newly originated loans to finance company w and finance company x collectively the finance companies the finance companies are in the business of servicing and collecting consumer notes issued for the purchase of used vehicles under the terms of the financing_arrangement a customer agrees to maintain property insurance on the vehicle protecting against loss and physical damage a customer is in default under the terms of the financing agreement if he or she fails to obtain and maintain the required insurance and the finance companies may repossess the vehicle or purchase a collateral protection policy which protects against the loss of or damage to the vehicle from insurance_company y if the finance companies exercise the option to purchase a collateral protection policy the customer agrees to pay for the cost of the collateral protection policy the finance companies will list the cost of the collateral protection policy as a separate line on the customer’s invoice and such amount is immediately due by customer taxpayer represents that if the customer fails to pay the cost of the collateral protection policy the finance companies will cancel the collateral protection policy and the customer will be in default of his or her loan insurance_company y obtains a quota share reinsurance contract from broker z to reinsure its risk under the collateral protection policies obtained by the finance companies broker z then obtains a quota share reinsurance contract from taxpayer to reinsure the risk it accepted for the collateral protection policies under its reinsurance contract with insurance_company y taxpayer represents insurance_company y and broker z qualify as insurance_companies for federal_income_tax purposes in connection with its business activities dealership o offers for sale a motor_vehicle service_contract mvsc which provides a purchaser customer subject_to certain limitations with protection against economic loss for certain expenses related to the repair of specified systems and covered parts of the vehicle the mvsc does not cover any repair covered by the manufacturer’s warranty or repairs required because of among other things collision abuse or lack of reasonable and proper maintenance the mvsc provides that all obligations and liabilities for repairs covered by the agreement are those of dealership o the mvsc is sold separately from the vehicle so a customer must specifically elect to purchase the mvsc and pay an additional consideration that is separate from the purchase_price of the vehicle to facilitate performance of its obligations under the mvscs dealership o purchases from taxpayer indemnity insurance agreements which are intended to constitute reinsurance arrangements the indemnity insurance agreements reimburse dealership plr-113172-13 o for repair expenses_incurred in connection with its obligations under the mvscs dealership o remains primarily liable to the holders the customers of the mvscs taxpayer represents that more than half of its business is the reinsurance of the collateral protection contracts and the issuing of indemnity insurance agreements for the mvscs taxpayer also represents that it will maintain adequate statutory_reserves to pay claims law and analysis sec_831 of the internal_revenue_code the code provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half the business of which during the taxable_year is issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies taxpayer’s primary and predominant activity is the reinsuring of the collateral protection policies and issuing of indemnity insurance agreements for the mvscs taxpayer’s qualification as an insurance_company for federal_income_tax purposes therefore depends on whether this activity constitutes issuing an insurance_contract or reinsuring the risks underwritten by an insurance_company neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir the most frequently cited opinion on the definition of insurance is 312_us_531 in which the court describes insurance as an arrangement involving risk-shifting and risk-distributing of an insurance risk determined at the time the transaction was executed cases analyzing captive insurance arrangements have described the concept of insurance for federal_income_tax purposes as containing three elements involvement of an insurance risk shifting and distributing of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the test however is not a rigid three-prong test the risk transferred must be a risk of economic loss 572_f2d_1190 7th cir the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_2007_47 2007_2_cb_127 revrul_89_96 plr-113172-13 c b in addition the arrangement must constitute insurance in the commonly accepted sense risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smooths out losses to match more closely its receipt of premiums 811_f2d_1297 9th cir courts have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks 881_f2d_247 6th cir see also 988_f2d_1135 risk_distribution involves spreading the risk of loss among policyholders 797_f2d_920 10th cir r isk distributing means that the party assuming the risk distributes his potential liability in part among others thus purported insurance arrangements that involve an issuer who contracts with only one policyholder do not qualify as insurance contracts for federal_income_tax purposes revrul_2005_40 the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1135 fed cir and the language of the operative agreements and the method of resolving claims 40_fedclaims_42 in order to determine the nature of an arrangement for federal_income_tax purposes it is necessary to consider all the facts and circumstances in a particular case including not only the terms of the arrangement but also the entire course of conduct of the parties thus an arrangement that purports to be an insurance_contract but that lacks the requisite insurance risk or fortuity may instead be characterized as a deposit arrangement a loan a contribution_to_capital to the extent of net value if any an option or indemnity contract or otherwise based on the substance of the arrangement between the parties the proper characterization of the arrangement may determine plr-113172-13 whether the issuer qualifies as an insurance_company and whether amounts paid under the arrangement may be deductible in considering the present case we are mindful of the observation of the court that interrelated contracts must be considered together le gierse u s pincite see also clougherty packing co f 2d pincite where separate agreements are interdependent they must be considered together so that their overall economic affect can be assessed as part of the financing_arrangement a customer is obligated to maintain property insurance on the vehicle to protect against loss and physical damage if the customer fails to obtain the required insurance the finance companies may obtain a collateral protection policy and charge the customer for the coverage the collateral protection policy fulfills the customer’s obligation to maintain required property insurance providing protection from the economic loss of or damage to the vehicle as long as the customer continues to pay for the coverage the economic risk which is shifted first from customer to insurance_company y then to broker z and ultimately to taxpayer is an insurance risk and the coverage provided is in accord with the commonly accepted sense of insurance taxpayer represents that insurance_company y and broker z qualify as insurance_companies for federal_income_tax purposes hence by entering into its arrangement with broker z taxpayer is reinsuring risks within the meaning of sec_816 and sec_831 under the mvscs dealership o assumes the risk of economic loss from the customers for the cost of repairs of specified components of the vehicles but only for those vehicles subject_to a mvsc customers have the option to self-insure by not purchasing a mvsc customers can also choose to purchase an extended warranty contract from a different insurance_company the amounts paid_by the customers to purchase mvscs are pooled so that no individual customer is in any significant part paying for his or her own risk of loss considering together the mvscs and the indemnity insurance agreement the effect is to shift to taxpayer the risk of loss from the purchasers of the mvscs the risk of loss which is shifted ultimately to taxpayer is an insurance risk and the coverage provided to the purchasers is in accord with the commonly accepted sense of insurance had taxpayer issued the mvscs directly to the customers the agreements collectively would constitute a block of insurance_business for federal_income_tax purposes likewise were dealership o an insurance_company taxpayer’s role as a reinsurer would not be questioned conclusion both the collateral protection policies and the mvscs are insurance contracts for federal_income_tax purposes taxpayer represents that more than half of its business is the reinsurance of the collateral protection contracts and the issuing of indemnity plr-113172-13 insurance agreements for the mvscs therefore taxpayer qualifies as an insurance_company for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr senior technician reviewer branch financial institutions products
